DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 2-21 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Regarding claims 21-40, the phrase "to be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 10,534,789. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

16,709578
10,534,789
21. A method comprising: displaying content on a first screen of a first computing device; discovering, by the first computing device, a second computing device having a second screen in a proximity of the first computing device; prompting, by the first computing device in response to the discovering of the second computing device, a user of the first computing device for display of a companion experience on the second screen of the second computing device, wherein the companion experience enables the content that is consumed on 



Allowable Subject Matter
9.	Claims 2-21 would be allowable if rewritten or amended to overcome the 112 and double patenting rejection(s), set forth in this Office action.
A method comprising: displaying content on a first screen of a first computing device; discovering, by the first computing device, a second computing device having a second screen in a proximity of the first computing device; prompting, by the first computing device in response to the discovering of the second computing device, a user of the first computing device for display of a companion experience on the second screen of the second computing device, wherein the companion experience enables the content that is consumed on the first screen to serve as a basis for a web search for additional content that is renderable on the second screen of the second computing device, wherein the additional content is different from the content being displayed on the first screen of the first computing device; receiving, in response to the prompting, a user prompt to initiate the companion experience on the second computing device; and in response to the user prompt, transmitting information associated with but different from the content being displayed on the first screen of the first computing device to the second computing device to cause the web search and a resulting display of the additional content on the second screen of the second computing device.” Specifically prompting to initiate companion to another device and transmitting different content, resulting from a web search, from the one being displayed on the first screen.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Jackson et al (US 2009/0172565) relates to Systems, Devices, and Methods for Sharing Content, specifically by  sharing information related to products and/or services, there can be a social and/or multi-user aspect to the sharing of many other types of information and/or content as well, including but not limited to the sharing of music, video, photos, books, movies, friends, personal and/or professional connections, personal profiles, blogs, articles, web sites, web pages, search engine results.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158